                                                         U.S. DISTRICT COURT
                                                     NORTHERN DISTRICT OF TEXAS
                                                              FILED
               IN THE UNITED STATES DISTRICT      OURT
                FOR THE NORTHERN DISTRICT OF     EXAS      AUG - 8 'JI''9
                                                                   uJ I,

                        FORT WORTH DIVISION
                                                      CLERK, U.S. DISTRICT COURT
DANIEL EUGENE ANDERSON,          §
                                 §                       BY'--.....----
                                                                bcputy
               Petitioner,       §
                                 §
v.                               §   No.   4:1s~cv-503-A
                                 §
LORIE DAVIS, Director,           §
Texas Department of Criminal     §
Justice, Correctional            §
Institutions Division,           §
                                 §
               Respondent.       §



                    MEMORANDUM OPINION
                               and
                             ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Daniel Eugene Anderson, a

state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice, against Lorie Davis,

director of that division,   respondent. After having considered

the pleadings, state court records, and relief sought by

petitioner, the court has concluded that the petition should be

denied.

              I. FACTUAL AND PROCEDURAL HISTORY

     In February 2015 a jury in Tarrant County, Texas, Case No.

1331169D, found petitioner guilty of murder and assessed his

punishment at 99 years' confinement.   (Clerk's R.   156.)

Petitioner's conviction was affirmed on appeal and the Texas

Court of Criminal Appeals refused his petition for discretionary
review.     (Docket Sheet 1-2.) Petitioner also sought postconviction

state habeas-corpus relief by challenging his conviction in a

state habeas application, which was denied by the Texas Court of

Criminal Appeals without written order on the findings of the

trial court.    (SHR 1 2-19 & Action Taken.) This federal petition

followed.

      The state appellate court briefly summarized the factual

background of the case as follows:

           The evidence showed that on the evening of June 1,
      2013, [petitioner] and three other black males drove to
      the home of D.T., otherwise known as Mainey, shot up
      his home, shot him in the leg, and shot his twelve-
      year-old cousin J.H. multiple times with an assault
      rifle; J.H. died on June 3, 2013.

(Mem. Op. 2.)

                                 II. ISSUES

      Petitioner raises three grounds for habeas relief:

      (1)    he received ineffective assistance of counsel
             based on counsel's failure to challenge the
             state's case;

      (2)    the trial court denied him his constitutional
             right to confrontation; and

      (3)    he was denied his constitutional right to be heard
             by a 12-person jury.

(Pet. 6-7.)

                          III. RULE 5 STATEMENT

      Respondent believes that petitioner's second ground is


     1"SHR'' refers to the record in petitioner's state habeas proceeding in
WR-87,713-01.

                                      2
unexhausted and procedurally barred from federal habeas review,

but she does not does not allege that the petition is otherwise

barred by successiveness or the federal statute of limitations.

(Resp't's Answer 4.)

                           IV. STANDARD OF REVIEW

     A   §   2254 habeas petition is governed by the heightened

standard of review provided for by the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). 28 U.S.C.          §   2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

determined by the United States Supreme Court or that is based on

an unreasonable determination of the facts in light of the record

before the state court. 28 U.S.C.        §   2254(d) (1)-(2); Harrington v.

Richter, 562 U.S. 86, 100-01 (2011).

     The statute also requires that federal courts give great

deference to a state court's factual findings.          Hill v. Johnson,

210 F.3d 481,    485 (5th Cir. 2000). Section 2254(e) (1) provides

that a determination of a factual issue made by a state court

shall be presumed to be correct. A petitioner has the burden of

rebutting the presumption of correctness by clear and convincing

evidence. 28 U.S.C.    §   2254(e) (1); Miller-El v. Cockrell, 537 U.S.

322, 340 (2003); Williams v.      Taylor, 529 U.S. 362, 399 (2000)

Additionally, when the Texas Court of Criminal Appeals, the


                                     3
state's highest criminal court, denies relief on a federal claim

without written opinion, a federal court may presume that the

state court adjudicated the claim on the merits in the absence of

any indication or state-law procedural principles to the contrary

and applied the correct "clearly established federal lawu in

making its decision.   Johnson v. Williams, 568 U.S. 289, 298

(2013); Richter, 562 U.S. at 99.         In such a situation, a federal

court "should 'look through'       the unexplained decision to the last

related state-court decision providingu particular reasons, both

legal and factual,   "presume that the unexplained decision adopted

the same reasoning,u and give appropriate deference to that

decision.   Wilson v. Sellers, 138 S. Ct. 1188, 1191-92 (2018)

                            V. DISCUSSION

       A. Ineffective Assistance of Counsel

       Under his first ground, petitioner claims that he received

ineffective assistance of trial counsel because counsel failed to

challenge the state's case by openly admitting that he did not

challenge the state's case effectively to the jury and by failing

to object to the hearsay testimony of Detective Thomas O'Brien

regarding out-of-court statements made by state's witness C.J. to

Detective Matt Barron.   (Pet.   6.; Pet'r's Mem.      5)

       A criminal defendant has a constitutional right to the

effective assistance of counsel at trial. U.S. CoNST. amend. VI,

XIV;   Strickland v. Washington,    466 U.S.   668,   688   (1984). To


                                     4
establish ineffective assistance of counsel, a petitioner must

show (1) that counsel's performance fell below an objective

standard of reasonableness, and (2) that but for counsel's

deficient performance the result of the proceeding would have

been different. Strickland,   466 U.S. at 688.   In applying this

test, a court must indulge a strong presumption that counsel's

conduct fell within the wide range of reasonable professional

assistance.   Id. at 668, 688-89. Judicial scrutiny of counsel's

performance must be highly deferential and every effort must be

made to eliminate the distorting effects of hindsight.     Id. at

689.

       Ineffective-assistance-of-counsel claims are considered

mixed questions of law and fact and, therefore, are analyzed

under the "unreasonable application" standard of§ 2254(d) (1).

See Gregory v. Thaler, 601 F.3d 347, 351 (5th Cir. 2010). Where,

as here, the state court adjudicated the ineffective-assistance

claims on the merits, this court must review petitioner's claims

under the "doubly deferential" standards of both Strickland and §

2254(d). Cullen v. Pinholster, 563 U.S. 170, 190 (2011). In such

cases, the "pivotal question" for this court is not "whether

defense counsel's performance fell below Strickland's standard";

it is "whether the state court's application of the Strickland

standard was unreasonable." Richter, 562 U.S. at 105.

       Petitioner's trial counsel, Fred Cummings, an experienced,


                                  5
board-certified criminal defense attorney,   responded to

petitioner's claims via affidavit filed in the state habeas

proceeding, in relevant part, as follows   (any spelling,

punctuation, and/or grammatical errors are in the original):

        [PETITIONER]'S TRIAL COUNSEL WAS INEFFECTIVE FOR
         ALLOWING THE STATE TO PROSECUTE ON A "THEORY"
       WHILE ADMITTING HE DID NOT CHALLENGE THE STATE'S
                  CASE TO A FULL AND FAIR TRIAL

         This claim is primarily based upon a portion of my
    argument to the jury that has been taken out of
    context. I began my argument as follows:

              Ladies and gentlemen, there is no
         dispute that [J.H.] died as a result of a
         homicide. Throughout the presentation of the
         State's case last week, you'll notice that I
         did not challenge those facts. It is not an
         issue here. That child died as a result of a
         murder. And I'm very sorry for the loss of
         his loved ones, but I can't do anything about
         that, and neither can you. My job is to take
         care of that young man and make sure that you
         evaluate this case according to the evidence
         that's been brought before you. And that's
         what I'd like to do with you. I'd like to go
         through the evidence that has been brought
         before you and kind of analyze it with you
         and point out some things about it.

         The balance of my argument was used to go through
    the evidence presented in the case to point out the
    absence of any physical or forensic evidence
    implicating [petitioner] in the death of the victim. I
    went through the testimony, witness by witness,
    pointing out the insufficiency of the evidence against
    [petitioner] and the questionable integrity of several
    of the State's witnesses.

         I made my defense theme clear during opening
    statement when I told the jury that there was no
    physical evidence or forensic evidence that implicated
    [petitioner] in this offense and the State's case was
    based entirely upon testimony from questionable

                               6
witnesses.

     The evidence was irrefutable, in my opinion, that
[J.H.] died as a result of gunshot wounds. It was not
in [petitioner]'s best interest to challenge that
overwhelming evidence when it did not implicate
[petitioner] in the murder of [J.H.]. It was my intent
to maintain credibility with the jury so that they
would be more receptive to considering the
insufficiency of the State's evidence.



     I argued that the evidence was insufficient to
convict [petitioner] of murder. [Petitioner] has taken
a portion of that argument out of context to put forth
this claim. My intention was to focus the jury on the
defense that I had put forth throughout the trial: that
there was insufficient evidence to convict [petitioner]
of [J.H.]'s murder.

    [PETITIONER] WAS DENIED HIS DUE PROCESS RIGHT TO
      CONFRONT THE WITNESS AGAINST HIM DUE TO THE
          STATE ALLOWING SOMEONE ELSE TO GIVE A
       TESTIMONIAL STATEMENT TO THE JURY GIVEN BY
        DET. O'BRIEN DURING THE CRITICAL STAGES
                 OF [PETITIONER]'S TRIAL

      [C.J.] was a witness for the State. At the time of
his testimony [C.J.] was 10 years old. [C.J.] testified
about being sent outside by his granny to get his
brother, James, who was in the driveway. [C.J.]
testified that James was walking up to the house but he
stopped because of the lights from a dark blue car that
stopped in front. [C.J.] testified that four people
started shooting and that one of them had a big gun and
another had a short gun. [C. J.] testified that he ran
into the house and dived on top of his 3 year old
brother but James did not go into the house because he
was already on the ground. When asked if he remembered
that he told the police that the car was black, [C. J.]
said "Yes, but it was blue.u

      I cross-examined [C. J.] . [C. J.] did not remember
telling the police that it was a black car. He
remembered four people getting out of the car and that
they were all shooting, three of the four were shooting
long guns. [C.J.] testified the he was not able to

                            7
     recognize anyone in the car but he could tell they were
     black men. On re-direct [C.J.] testified the men were
     wearing black clothes. I did not object to [C.J.] being
     finally excused from the court proceedings.

           Later in the trial, Homicide Detective Thomas
     O'Brien testified for the prosecution. Detective
     O'Brien testified that his partner, Detective Matt
     Barron, interviewed [C.J.], who was nine years old at
     the time, at Fort Worth Police Headquarters. Detective
     O'Brien testified the interview of [C.J.] was recorded
     and that he had reviewed that recording. The prosecutor
     asked Detective O'Brien "What description did he give
     for the vehicle?u and I made a hearsay objection that
     was overruled. The detective testified that [C.J.]
     initially described the vehicle as a black vehicle with
     black tint, black wheels and some sort of red tape on
     the back right light. A few questions later, the
     prosecutor asked "Did he say how many people were in
     the vehicle?u The record shows his response: "He
     described -- he believed there were fouru and then
     shows a hearsay objection from me that was sustained.
     After being told to rephrase her question, the
     prosecutor asked, "Did he tell you how many shooters
     were there at the scene?u and I made the same objection
     that was overruled. Detective O'Brien then answered,
     "At the time he believed there were two.u I cross
     examined Detective O'Brien after the direct examination
     of the prosecutor.

           [Petitioner] is not very specific, however, I
     believe the testimony which is the basis for
     [Petitioner]'s second claim is captured above. I was
     able to cross-examine [C.J.] as indicated above early
     in the trial. Detective O'Brien testified later in the
     trial. I believe the prosecutor asked several questions
     of Detective O'Brien that called for hearsay responses.
     Some of my objections were sustained and some
     overruled. I did not think that anything would be
     gained by calling [C.J.] back to the stand.

(SHR 53-57   (record references omitted)   (emphasis added).)

     Based on the record and the submitted affidavit, the state

habeas court entered the following factual findings relevant to

the claim:

                                  8
9.    Mr. Cummings made an opening statement to the jury
      that announced the defense's strategy which was to
      point out the insufficiency of physical and
      forensic evidence implicating [petitioner] in the
      murder.

10.   [Petitioner] has taken Mr. Cummings' jury argument
      out of context. Mr. Cummings did not openly admit
      that he did not challenge the State's case on
      critical evidence.

11.   Mr. Cummings told the jury during argument that he
      was not challenging the fact that a child died as
      a result of a murder.

12.   During his argument to the jury, Mr. Cummings went
      through the evidence presented by the State and
      pointed out the absence of physical and forensic
      evidence implicating [petitioner] in the death of
      the victim.

13.   During his argument to the jury, Mr. Cummings went
      through the State's evidence witness by witness
      and pointed out the insufficiency of the evidence
      against [petitioner].

14.   During his argument to the jury, Mr. Cummings
      challenged the credibility of several of the
      State's witnesses.

15.   Mr. Cummings's defense theme at trial was that
      there was no physical or forensic evidence
      implicating applicant in the murder. Mr. Cummings
      made his defense theme clear during his argument
      to the jury.

16.   The evidence was irrefutable that the victim died
      as a result of a gunshot wound. It was the trial
      strategy of Mr. Cummings to maintain credibility
      with the jury by not challenging the overwhelming
      evidence that the victim died of a gunshot wound.

17.   By using this trial strategy, Mr. Cummings hoped
      the jury would be more receptive to considering
      the insufficiency of the State's evidence against
      [petitioner].



                            9
     28.   [C.J.] was a witness for the State who testified
           in front of the jury during trial.

     29.   Detective Thomas O'Brien testified for the State
           and told the jury that he interviewed [C.J.], who
           was nine-years old at the time.

     30.   When the State asked Detective O'Brien about
           statements [C.J.] made, Mr. Cummings objected.

     31.   Mr. Cummings made several hearsay objections to
           the testimony of Detective O'Brien. Some of those
           objections were sustained and some were overruled.

     32.   Mr. Cummings cross-examined Detective O'Brien.

     33.   Mr. Cummings cross-examined [C.J.]

     34.   Mr. Cummings did not believe anything would be
           gained by calling [C.J.] back to the stand after
           the testimony of Detective O'Brien.




     47.   [Petitioner] presents no evidence that the outcome
           of his prosecution would have been different had
           Mr. Cummings acted in the manner [petitioner]
           claims he should have.

     48.   Mr. Cummings provided [petitioner] with adequate
           representation guaranteed by the Sixth Amendment.

     49.   [Petitioner] was not denied effective assistance
           of counsel.

(Id. at 72-73, 75-77   (record references omitted).)

     Based on its findings, and applying the Strickland standard,

the state habeas court concluded that petitioner had failed to

meet either prong of the test.   (Id. at 77-78.)

     Petitioner has not presented clear and convincing evidence

or persuasive argument to rebut the state court's factual


                                 10
findings. Thus, deferring to those findings,      the state court's

determination of the claims is not an unreasonable application of

Strickland.   (Reporter's R., vol. 7, 12-22.) "Acknowledgment of

aspects of the case can be a proper 'effort to bolster

credibility with the jury.'" See Dowthitt v. Johnson, 230 F.3d

733, 751   (5th Cir. 2000)    (quoting Kitchens v. Johnson, 190 F.3d

698, 704   (5th Cir. 1999)). Counsel's jury argument admitting that

the victim died as a result of a murder was strategic. A

reviewing court will not second guess such strategic decisions by

counsel. Strickland, 466 U.S. at 689-90. Further, the record

refutes petitioner's claim that counsel failed to object to

hearsay statements made by Detective O'Brien. Petitioner is not

entitled to relief under his first ground.

      B. Right to Confrontation

     Under his second ground, petitioner claims that the trial

court denied him his constitutional right to confrontation of two

state witnesses by releasing them without his agreement.      (Pet.

6.) The state habeas court found that this claim was procedurally

barred because, although raised in his state habeas application,

the claim should have been raised on direct appeal, but was not,

and thus was forfeited.      (SHR 79-80.) Federal habeas review of a

claim is also procedurally barred if the last state court to

consider the claim expressly and unambiguously based its denial

of relief on a state procedural default. Coleman v.      Thompson, 501


                                    11
U.S. 722, 729 (1991). The Texas Court of Criminal Appeals has

repeatedly held that claims that could have been raised on direct

appeal may not be raised in a state habeas petition. See Ex parte

Gardner, 959 S.W.2d 189, 199-200 (Tex. Crim. App. 1998). The

state court clearly relied upon a firmly established and

regularly followed state procedural rule to deny this claim that,

in turn, represents an adequate state procedural bar to federal

habeas review. See Renz v. Scott, 28 F.3d 431, 432      (5th Cir.

1994); Ex parte Gardner, 959 at 199. See also Ex parte Banks, 769

S.W.2d 539, 540 (Tex. Crim. App. 198 9)      (holding "the Great Writ

should not be used to litigate matters which should have been

raised on appeal") . Therefore, absent a showing of cause and

prejudice or a miscarriage of justice, such showing not having

been demonstrated, petitioner's second ground is procedurally

barred from the court's review. See Coleman, 501 U.S. at 749-50.

     C. 12-Person Jury

     Finally, under his third ground, petitioner claims that his

right under the Texas Constitution to be heard by twelve jurors

was violated because one juror became ill and could not continue,

leaving only eleven jurors to decide his fate.      (Pet. 7.) TEx.

CoNST. art. V,   §   13. Although the Texas Constitution requires

that juries in district courts be composed of twelve persons,

article 36.29(a) of the Texas Code of Criminal Procedure

provides, in relevant part:


                                    12
     Not less than twelve jurors can render and return a
     verdict in a felony case. It must be concurred in by
     each juror and signed by the foreman. Except,
     however, after the trial of any felony case begins and
     a juror dies or, as determined by the judge, becomes
     disabled from sitting at any time before the charge of
     the court is read to the jury, the remainder of the
     jury shall have the power to render the verdict; but
     when the verdict shall be rendered by less than the
     whole number, it shall be signed by every member of the
     jury concurring in it.

TEX. CODE CRIM. PROC.   ANN.   art. 36.29(a)   (West Supp. 2017).

     The Sixth Amendment constitutional guarantee of trial by

jury in criminal cases applies to states through the Fourteenth

Amendment. Duncan v. Louisiana, 391 U.S. 145, 149 (1968). The

Sixth Amendment does not, however, prescribe the size of the jury

that a state must provide for a criminal defendant so long as

there are at least six members. Ballew v. Georgia, 435 U.S. 223,

239 (1978); Williams v. Florida, 399 U.S. 78, 100 (1970).

Further, the question of whether a juror is properly dismissed

under a disability within the meaning of article 36.29(a) is

purely a question of state law. The state court's interpretation

of state law is not subject to review by a federal court in a

habeas proceeding unless it rendered the petitioner's trial

fundamentally unfair. Hughes v. Dretke, 412 F.3d 582, 591 (5th

Cir. 2005); Mills v. Collins, 924 F.2d 89,          92   (5th Cir. 1991).

Petitioner has not shown that the state court's application of

article 36.29(a) rendered his trial fundamentally unfair or ran

afoul of a federal constitutional right. Goodrum v. Quarterman,


                                       13
547 F. 3d 249, 261   (5th Cir. 2008). Petitioner is not entitled to

relief under his third ground.

                       VI. EVIDENTIARY HEARING

     Petitioner requests an evidentiary hearing to further

develop the record in support of his claims. However, "review

under§ 2254(d) (1) is limited to the record that was before the

state court that adjudicated the claim on the merits." Cullen v.

Pinholster, 563 U.S. 170, 181 (2011). See also Blue v. Thaler,

665 F.3d 647,   656 (5th Cir. 2011)          (same rule applies to factual

determinations under section 2254(d) (2)). Here, save for

petitioner's second ground, which is procedurally barred, the

petition concerns claims under section 2254 (d) (1) that were

adjudicated on the merits in state court. Petitioner cannot

overcome the limitation of section 2254(d) (1) on the record that

was before the state courts. Therefore, he is not entitled to an

evidentiary hearing.

     For the reasons discussed herein,

     The court ORDERS that the petition of petitioner for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254 be, and is hereby,

denied. The court further ORDERS that a certificate of

appealability be, and is hereby, denied.

     SIGNED August   ~~L_   ____ ,   2019.




                                      14
